United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
TENNESSEE VALLEY AUTHORITY,
COLBERT FOSSIL PLANT, Tuscumbia, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-691
Issued: July 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2014 appellant filed a timely appeal from a January 23, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish a ratable permanent
impairment caused by the accepted noise-induced hearing loss.
FACTUAL HISTORY
On September 9, 2013 appellant, then a 55-year-old assistant unit operator, filed an
occupational disease claim alleging that noise exposure at work caused hearing loss. In letters
dated September 12, 2013, OWCP informed appellant of the evidence needed to support his

1

5 U.S.C. § 8101 et seq.

claim. It also asked the employing establishment to provide information regarding his noise
exposure and hearing conservation measures.
Appellant noted that hearing protection was required and worn at all times. He claimed
exposure to high noise levels every day, which exceeded 85 decibels. The employing
establishment advised that the locations where appellant worked had comprehensive hearing
conservation programs in place. Appellant spent the majority of his career as an assistant unit
operator (AUO) and, since approximately 1996 (17 years), worked at the Reverse Osmosis plant,
which had a time weighted average noise exposure of 82.7 decibels for a 12-hour day.
Appellant submitted audiograms dated June 1, 1978 and September 30, 2013 obtained at
the employing establishment. The September 30, 2013 audiogram reflected testing at the
frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed the following: right
ear, 15, 15, 15 and 15 decibels; left ear 15, 10, 10 and 20 decibels, respectively. The report
which contained the September 30, 2013 audiogram listed the results of audiogram each year
from 1999 to 2013. Copies of appellant’s medical examination records were also included.
In a November 25, 2013 report, Dr. Whitney R. Mauldin, a Board-certified
otolaryngologist, noted appellant’s history of noise exposure and opined that he had not
substantiated his claim for a work-related hearing loss. He stated that the September 30, 2013
hearing examination showed normal hearing in the left ear and normal hearing at all frequencies
in the right ear except at 6,000 Hertz.
OWCP prepared a statement of accepted facts and referred appellant, together with the
medical record, to Dr. Jack W. Aland, a Board-certified otolaryngologist. In a December 16,
2013 report, Dr. Aland reviewed the history of noise exposure at work, the statement of accepted
facts and the medical record. On examination he opined that appellant had mild right
neurosensory hearing loss which was found to be work related because of the length and severity
of workplace noise exposure. Dr. Aland recommended that appellant avoid further noise
exposure. He submitted calibration certification and results of audiometric testing performed by
a certified audiologist. The audiogram performed on December 16, 2013, reflected testing at the
frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second and revealed the following:
right ear 15, 15, 15 and 15 decibels; left ear 10, 10, 10 and 20 decibels, respectively.
On January 16, 2014 Dr. Eric Puestow, an OWCP medical adviser, reviewed Dr. Aland’s
report and the December 16, 2013 audiogram. He advised that the date of maximum medical
improvement was December 16, 2013 based on Dr. Aland’s examination. Dr. Puestow
determined that appellant’s bilateral hearing loss was not severe enough to be ratable under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).2
In a January 23, 2014 decision, OWCP accepted that appellant sustained bilateral hearing
loss due to employment-related noise exposure. It found that the loss was not sufficient to
warrant a schedule award because the extent of hearing loss was not severe enough to be ratable.

2

A.M.A., Guides (6th ed. 2008).

2

LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.6
For decisions issued after May 1, 2009, the sixth edition is to be used.7
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added and averaged.8 The fence of 25 decibels is then deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.9 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.10 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.11 The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.12
ANALYSIS
The Board finds that the evidence of record does not establish that appellant has a ratable
hearing loss based on his accepted bilateral hearing loss. The December 16, 2013 audiogram
results did not demonstrate ratable values.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

Supra note 2 at 250.

9

Id.

10

Id.

11

Id. at 251.

12

Horace L. Fuller, 53 ECAB 775 (2002).

3

The December 16, 2013 audiogram is the only study that complies with OWCP
certification procedures.13 It demonstrated record values at the frequency levels of 500, 1,000,
2,000 and 3,000 cycles per second of 15, 15, 15 and 15 decibels on the right for a total of 60
decibels. This figure, when divided by four, results in an average hearing loss of 15 decibels.
The average of 15 decibels, when reduced by the 25-decibel fence, results in zero percent
monaural hearing loss in the right ear. The frequency levels on the left at 500, 1,000, 2,000 and
3,000 cycles per second revealed decibel losses of 10, 10, 10 and 20, for a total of 50 decibels.
This figure, when divided by four, results in an average hearing loss of 12.5 decibels, which
when reduced by 25 decibels, also results in zero percent monaural hearing loss of the left ear.
The Board finds that the December 16, 2013 audiogram did not demonstrate that appellant’s
hearing loss was ratable. Therefore, appellant is not entitled to a schedule award for his accepted
hearing loss condition.
The other audiograms of record are of no probative value because there was no
identification or certification of the examiner. Audiologists are not included among the
healthcare professionals recognized as a physician under FECA.14
On appeal appellant asserts that as he has trouble understanding conversations with any
background noise, he has an established hearing loss with tinnitus and therefore, he is entitled to
compensation. An award up to five percent for tinnitus may be granted in the presence of
measurable hearing loss if the tinnitus impacts the ability to perform the activities of living. The
medical evidence of record does not establish that appellant has measurable hearing loss which
impacts the ability to perform daily living activities.15 Since the December 16, 2013 audiogram
did not demonstrate that appellant’s hearing loss is ratable, he is not entitled to a schedule award
for his accepted hearing loss condition.
CONCLUSION
The Board finds that appellant did not establish that he is entitled to a schedule award for
his employment-related hearing loss as his hearing loss was not ratable.
13

OWCP procedures set forth requirements for the type of medical evidence used in evaluating hearing loss.
These include that the employee undergo both audiometric and otologic examination; that the audiometric testing
precede the otologic examination; that the audiometric testing be performed by an appropriately certified
audiologist; that the otologic examination be performed by an otolaryngologist certified or eligible for certification
by the American Academy of Otolaryngology; that the audiometric and otologic examination be performed by
different individuals as a method of evaluating the reliability of the findings; that all audiological equipment
authorized for testing meet the calibration protocol contained in the accreditation manual of the American Speech
and Hearing Association; that the audiometric test results include both bone conduction and pure tone air conduction
thresholds, speech reception thresholds and monaural discrimination scores; and that the otolaryngologist’s report
include: date and hour of examination; date and hour of employee’s last exposure to loud noise; a rationalized
medical opinion regarding the relation of the hearing loss to the employment-related noise exposure; and a statement
of the reliability of the tests. Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirement for Medical
Records, Chapter 3.600.8(a) (September 1995); see Vernon Brown, 54 ECAB 376 (2003).
14

Thomas O. Bouis, 57 ECAB 602 (2006). Section 8101(2) of FECA provides that physician includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law. 5 U.S.C. § 8101(2). See Joshua A. Holmes, 42 ECAB 231 (1990) (an
audiogram prepared by an audiologist must be certified by a physician before it can be used to determine hearing
loss).
15

See R.D., 59 ECAB 127 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

